Exhibit 99.1 VIVINT SOLAR ANNOUNCES THIRD QUARTER 2 Megawatts Installed Increased 24% Year-over-Year Retained Value Increased 99% Year-over-Year Revenue Increased 170% Year-over-Year LEHI, Utah, November 16, 2015 Vivint Solar (NYSE: VSLR), today announced financial results for the third quarter ended September 30, 2015. Third Quarter 2015 Operating Highlights Key operating and development highlights for the quarter ended September 30, 2015 include: · MW Booked of approximately 71 MWs for the quarter, up 15% year-over-year. · MW Installed of approximately 61 MWs, up 24% year-over-year. Total cumulative MWs installed were approximately 400 MWs. · Installations were 8,658 for the quarter, up 25% year-over-year. Cumulative installations were 60,116. · Estimated Nominal Contracted Payments Remaining increased by approximately $214 million during the quarter and was approximately $1.7 billion, up 97% year-over-year. · Estimated Retained Value increased by approximately $113 million during the quarter to approximately $793 million, up 99% year-over-year. · Estimated Retained Value per Watt was $1.98. · Cost per Watt was $3.12, up from $3.00 in the second quarter of 2015 and flat compared to the third quarter of 2014. Third Quarter 2inancial Results Summary GAAP financial results for the quarter ended September 30, 2015 include: · Operating Leases and Incentives Revenue was $21.8 million, up 205% from $7.1 million in the third quarter of the prior year. Total revenue for the quarter was $22.5 million, up 170% from $8.3 million in the third quarter of the prior year. · Cost of Revenue – Operating Leases and Incentives was $37.6 million, up from $19.5 million in the same period of 2014. · Total Operating Expenses, including cost of revenue, were $76.9 million, compared to $66.7 million in the third quarter of 2014. Operating expenses included non-cash stock-based compensation expense of $2.6 million and amortization of intangibles of $3.7 million. · Loss from Operations was $54.4 million compared to $58.4 million in the same period of 2014. · GAAP Net Income Available to Stockholders per Diluted Share was $0.00, up from ($0.45) in the third quarter of 2014. · Non-GAAP Loss Before Non-Controlling Interests and Redeemable Non-Controlling Interests per Share was ($0.47), up from ($0.66) in the same period of 2014. See below for a further discussion of Non-GAAP Loss per Share. · Cash and Cash Equivalents as of September 30, 2015 were $81.8 million. Financing Activity As of September 30, 2015, the Company had $77 million in undrawn capacity in the working capital facility, $192 million in undrawn capacity in the aggregation facility, and 167 MWs of installation capacity remaining in our tax equity funds. About Vivint Solar Vivint Solar is a leading provider of distributed solar energy systems – electricity generated by a solar energy system installed at a customer’s location – to residential customers in the United States. Vivint Solar’s customers pay little to no money upfront, receive significant savings relative to utility generated electricity rates and continue to benefit from guaranteed energy prices over the 20-year term of their contracts.Vivint Solar finances, designs, installs, monitors and services the solar energy systems to make things easy for its customers. For more information, visit www.vivintsolar.com or follow @VivintSolar. Note on Forward Looking Statements This press release contains forward-looking statements within the meaning of Section 21E of the Securities Exchange Act of 1934 and the Private Securities Litigation Reform Act of 1995, including statements regarding Vivint Solar’s growth prospects, and operating and financial results such as estimates of nominal contracted payments remaining, estimated retained value, estimated retained value per watt, estimated shares outstanding, the capacity of solar energy systems expected to be installed, estimated total revenue, and estimated total operating expenses and the assumptions related to the calculation of the foregoing metrics. Forward-looking statements are inherently subject to risks and uncertainties, some of which cannot be predicted or quantified. Forward-looking statements should not be read as a guarantee of future performance or results, and they will not necessarily be accurate indications of the times at, or by, which such performance or results will be achieved, if at all. These statements are based on current expectations and assumptions regarding future events and business performance as of the date of this press release, and they are subject to risks and uncertainties that could cause actual performance or results to differ materially from those expressed in or suggested by the forward-looking statements, including but not limited to: the availability of additional financing on acceptable terms; changes in the retail price of traditional utility generated electricity; changes in electric utility policies and regulations; the availability of rebates, tax credits and other incentives, including solar renewable energy certificates, or SRECs and state incentives, that affect the pricing of our offering; regulations and policies related to net metering; changes in regulations, tariffs and other trade barriers and tax policy affecting us and our industry; our ability to manage our recent and future growth effectively, including attracting, training and retaining sales personnel and solar energy system installers; the availability and price of solar panels and other system components, the assumptions employed in calculating our operating metrics may be inaccurate; Vivint Solar’s limited operating history, particularly as a new public company; and such other risks identified in the registration statements and reports that Vivint Solar files with the U.S. Securities and Exchange Commission, or SEC, from time to time. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee that the future results, levels of activity, performance or events and circumstances reflected in those statements will be achieved or will occur, and actual results could differ materially from those anticipated or implied in the forward-looking statements. Except as required by law, Vivint Solar does not undertake any obligation to publicly update or revise any forward-looking statement, whether as a result of new information, future developments or otherwise. You should read the documents Vivint Solar has filed with the SEC for more complete information about the company. These documents are available on both the EDGAR section of the SEC’s website at www.sec.gov and the Investor Relations section of the company’s website at www.vivintsolar.com Vivint Solar, Inc. Condensed Consolidated Unaudited Balance Sheets (In thousands) September 30, December 31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories Prepaid expenses and other current assets Total current assets Restricted cash and cash equivalents Solar energy systems, net Property and equipment, net Intangible assets, net Goodwill Prepaid tax asset, net Other non-current assets, net TOTAL ASSETS $ $ LIABILITIES, REDEEMABLE NON-CONTROLLING INTERESTS AND EQUITY Current liabilities: Accounts payable $ $ Accounts payable—related party Distributions payable to non-controlling interests and redeemable non-controlling interests Accrued compensation Current portion of deferred revenue Current portion of capital lease obligation Accrued and other current liabilities Total current liabilities Capital lease obligation, net of current portion Long-term debt Deferred tax liability, net Deferred revenue, net of current portion Other non-current liabilities — Total liabilities Commitments and contingencies Redeemable non-controlling interests Stockholders' equity: Common stock Additional paid-in capital Retained earnings (accumulated deficit) ) Total stockholders' equity Non-controlling interests Total equity TOTAL LIABILITIES, REDEEMABLE NON-CONTROLLING INTERESTS AND EQUITY $ $ Vivint Solar, Inc. Condensed Consolidated Unaudited Statements of Operations (In thousands, except per share data) Three Months Ended Nine Months Ended September 30, September 30, Revenue: Operating leases and incentives $ Solar energy system and product sales Total revenue Operating expenses: Cost of revenue—operating leases and incentives Cost of revenue—solar energy system and product sales Sales and marketing Research and development General and administrative Amortization of intangible assets Impairment of intangible assets — — — Total operating expenses Loss from operations ) Interest expense Other expense 26 Loss before income taxes ) Income tax (benefit) expense ) ) ) Net loss ) Net loss attributable to non-controlling interests and redeemable non-controlling interests ) Net income available (loss attributable) to common stockholders $ $ ) $ $ ) Net income available (loss attributable) per share to common stockholders: Basic $ $ ) $ $ ) Diluted $ $ ) $ $ ) Weighted-average shares used in computing net income available (loss attributable) per share to common stockholders: Basic Diluted Vivint Solar, Inc. Condensed Consolidated Unaudited Statements of Cash Flows (In thousands) Three Months Ended Nine Months Ended September 30, September 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Amortization of intangible assets Impairment of intangible assets — — — Loss on removal of solar energy systems — — Stock-based compensation Amortization of deferred financing costs Noncash contributions for services — 62 — Noncash interest expense — — Deferred income taxes Changes in operating assets and liabilities, net of acquisitions: Accounts receivable, net ) Inventories ) 5 21 Prepaid expenses and other current assets ) ) Prepaid tax asset, net ) Other non-current assets, net ) Accounts payable ) Accounts payable—related party ) Accrued compensation ) Deferred revenue Accrued and other current liabilities Net cash used in operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES: Payments for the cost of solar energy systems ) Payment in connection with business acquisition, net of cash acquired — — — ) Payments for property and equipment ) Change in restricted cash and cash equivalents ) 84 ) ) Purchase of intangible assets ) Proceeds from U.S. Treasury grants — — — Net cash used in investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from investment by non-controlling interests and redeemable non-controlling interests Distributions paid to non-controlling interests and redeemable non- controlling interests ) Proceeds from long-term debt Proceeds from short-term debt — — — Payments on short-term debt — ) — ) Payments for debt issuance costs — — ) — Proceeds from lease pass-through financing obligation — — Proceeds from revolving lines of credit—related party — — Payments on revolving lines of credit—related party — ) — ) Principal payments on capital lease obligations ) Proceeds from issuance of common stock 60 Payments for deferred offering costs — ) ) ) Excess tax effects from stock-based compensation 85 — — Net cash provided by financing activities NET (DECREASE) INCREASE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS—Beginning of period CASH AND CASH EQUIVALENTS—End of period $ Vivint Solar, Inc. Key Operating Metrics Three Months Ended September 30, June 30, March 31, Installations Megawatts installed Cumulative installations Cumulative megawatts installed Estimated nominal contracted payments remaining (in millions) $ $ $ Estimated retained value under energy contract (in millions) $ $ $ Estimated retained value of renewal (in millions) $ $ $ Estimated retained value (in millions) $ $ $ Estimated retained value per watt $ $ $ Non-GAAP Earnings per Share (EPS) Before Noncontrolling Interests We report GAAP EPS, which is based upon net income available (loss attributable) to common stockholders. We also report non-GAAP EPS. The difference between GAAP EPS and non-GAAP EPS is that non-GAAP EPS is based on net loss, which excludes net loss attributable to non-controlling interests and redeemable non-controlling interests. As we are in a net loss position for all periods reported, potentially issuable shares are excluded from the diluted EPS calculation since the effect would be antidilutive. Therefore, basic and diluted non-GAAP EPS are the same in each period presented.
